Case: 12-13332     Date Filed: 02/28/2013   Page: 1 of 4

                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-13332
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:91-cr-00301-EAK-MAP-4


UNITED STATES OF AMERICA

                                L                                 Plaintiff-Appellee,

                                       versus

LEVINE JUSTICE ARCHER,
a.k.a. Jamaican Joe,
                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                          ________________________
                              (February 28, 2013)

Before HULL, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      Levine Justice Archer, a federal prisoner proceeding pro se, appeals the

district court’s denial of a reduction of his sentence under 18 U.S.C. ' 3582(c)(2),

pursuant to Amendment 750 to the Sentencing Guidelines. Archer is currently
              Case: 12-13332     Date Filed: 02/28/2013    Page: 2 of 4

serving a total sentence of life imprisonment, imposed for two counts of conspiracy

to commit racketeering, one count of conspiracy to distribute cocaine base, and

two counts of possession with intent to distribute cocaine base. At sentencing, he

was held responsible for the distribution of 54 kilograms of cocaine base. In his

' 3582 motion, he requested that the district court reduce that sentence in light of

the Fair Sentencing Act of 2010, Pub. L. No. 111-220 (“FSA”), which lowered the

statutory mandatory minimum sentences for some crack offenses, as well as

Amendment 750. The district court denied Archer’s motion after finding that

Amendment 750 did not lower his guideline sentencing range, as he had been

sentenced to a statutory mandatory minimum sentence.

      On appeal, Archer claims that the court erred in finding that he was not

entitled to a ' 3582(c)(2) reduction. In the district court, Archer relied both on

Amendment 750 and also on the FSA. However, on appeal, Archer has made no

argument with respect to and has not even mentioned the FSA. Accordingly, any

claims in this respect are deemed waived. See Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1228 n.2 (11th Cir. 2005).

      We review de novo a district court’s conclusion that a defendant is not

eligible for a sentence reduction under ' 3582(c)(2). United States v. Glover, 686

F.3d 1203, 1206 (11th Cir. 2012). We may affirm for any reason supported by the

record. United States v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir. 2008).


                                          2
               Case: 12-13332     Date Filed: 02/28/2013   Page: 3 of 4

      Under ' 3582(c), the district court “may not modify a term of imprisonment

once it has been imposed except . . . (2) in the case of a defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission.” 18 U.S.C. ' 3582(c).

A modification is permitted only “if such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” Id. ' 3582(c)(2). The

Sentencing Guidelines, in a policy statement, note that a reduction in sentence as a

result of an amended guideline range is not proper if the “amendment . . . does not

have the effect of lowering the defendant=s applicable guideline range.” U.S.S.G. '

1B1.10(a)(2)(B).

      Amendment 750, effective November 1, 2011, reduced the base offense

levels corresponding to some cocaine base possession offenses. See U.S.S.G. App.

C, Amend. 750, Part C, subpart A. Amendment 750 specifically states, inter alia,

that “the amendment does not lower the base offense levels, and therefore does not

lower the sentences, for offenses involving the following quantities of crack

cocaine: . . . 8.5 kilograms or more.” Id.

      Archer was held responsible for 54 kilograms of cocaine base, and,

therefore, Amendment 750 did not lower his applicable guideline range.

Accordingly, Archer was not eligible for a ' 3582(c)(2) sentence reduction, and we

affirm the district court’s denial on that ground.

                                             3
     Case: 12-13332   Date Filed: 02/28/2013   Page: 4 of 4

AFFIRMED.




                              4